In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-18-00113-CV


                               GERALD E. GILBERT, APPELLANT

                                                 V.

                                ELLEN S. COPELAND, APPELLEE

                               On Appeal from the 223rd District Court
                                         Gray County, Texas
                   Trial Court No. 38,591, Honorable Phil N. Vanderpool, Presiding

                                           July 9, 2019

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Gerald E. Gilbert, an inmate proceeding pro se, attempts to appeal the

trial court’s judgment dismissing his claims against appellee, Ellen S. Copeland, pursuant

to chapter 14 of the Civil Practice and Remedies Code. We dismiss the appeal for want

of jurisdiction.


       The trial court signed the Final Judgment on March 14, 2017. Because Gilbert did

not file any post-judgment motions extending the notice of appeal deadline, his notice of

appeal was due within thirty days after the judgment was signed, by April 13, 2017. See
TEX. R. APP. P. 26.1(a) (A notice of appeal is due within thirty days after a judgment is

signed or within ninety days if a motion for new trial, motion to modify the judgment,

motion to reinstate, or request for findings of fact and conclusions of law is timely filed.).

Gilbert did not file a notice of appeal until a year later, on April 9, 2018.


       A timely-filed notice of appeal is required to invoke this Court’s appellate

jurisdiction. See TEX. R. APP. P. 25.1(b), 26.1; Verburgt v. Dorner, 959 S.W.2d 615,

616-17 (Tex. 1997). By letter dated May 28, 2019, we notified Gilbert that his notice of

appeal appeared to have been filed untimely and directed him to file a response showing

grounds for continuing the appeal or the appeal would be dismissed for want of

jurisdiction.   Gilbert filed a response, a Motion to Establish Jurisdiction of Court of

Appeals, and a Motion to Extend Post-Judgment Deadline. In his response and motions,

Gilbert claims that he mailed several post-judgment motions, including a “motion for

reconsideration,” to the district clerk for filing on March 24, 2017, but that the motions

were returned to him unfiled. Assuming, for argument’s sake, that Gilbert had timely filed

a motion for new trial, the notice of appeal deadline would have been extended by ninety

days to June 12, 2017. See TEX. R. APP. P. 26.1(a). Therefore, Gilbert’s notice of appeal

filed on April 9, 2018, would still be untimely.


       Because Gilbert’s late notice of appeal failed to invoke the jurisdiction of this Court,

we deny his motions and dismiss the appeal for want of jurisdiction. TEX. R. APP. P.

42.3(a).


                                                           Per Curiam




                                               2